MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment; 185 days in jail and a fine of- $200'. ’
The sole question presented for review is the sufficiency of the evidence to show that the appellant was the driver of the automobile in question.
State Highway Patrolmen Roberts and Smith both testified that the appellant was intoxicated on the day in question when they brought a 1939 model Chevrolet pickup to a halt east of Waco, but neither of them testified that the appellant was driving the pickup or how many people were in the same. The appellant and a witness whom he called denied that the appellant was intoxicated on the occasion in question, but neither of them were questioned as to who was driving the pickup.
We have concluded that the evidence is insufficient to support the conviction. Sharp v. State, Tex.Cr.App., 296 S.W.2d 932, and Moore v. State, 158 Tex.Cr.R. 234, 254 S.W.2d 520.
The judgment is reversed and the cause remanded.